Citation Nr: 1604499	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  12-06 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for a low back disorder.

4. Entitlement to service connection for a bilateral shoulder disorder.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran had active duty from July 2007 to August 2008 with additional service in the Army Reserves.

This appeal is before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified in support of these claims during a hearing held at the RO before the undersigned Veterans Law Judge in June 2015.

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has several pieces of recently returned mail in his claims file, and the presumption of his receipt of VA examination notices may not therefore be presumed. Although the Veteran has not reported for scheduled VA examinations,  during his Travel Board hearing the Veteran stated that if he was scheduled for VA examinations he would attend them. Additionally, he stated that he had private treatment records that were relevant to his claim. Further, the Veteran's service treatment records and service personnel records are not a part of the Veteran's claims file. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and his representative to determine his correct address. Update the Veteran's VA records with his correct address.

It is the Veteran's responsibility to notify VA of any changes in his address promptly.

2. Request that the Veteran provides the names and addresses of any and all health care providers who have provided treatment for his claimed disorders. Provide the Veteran with all necessary authorizations to allow VA to obtain the Veteran's relevant private treatment records. After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file.

3. Request that the Veteran provide any and all relevant evidence in his possession to show a connection between his claimed disorders and his active military service, including statements from friends or family, and any additional service treatment records in the Veteran's possession.

4. Contact any and all appropriate sources to attempt to obtain the Veteran's service treatment and service personnel records for his service with the Army Reserves. Additionally, all periods of the Veteran's active duty for training or inactive duty for training should be verified. All of the appropriate procedures should be followed, and every step of the process should be documented in the Veteran's claims file.

5. Schedule the Veteran for VA medical examinations to determine the nature and etiology of his claimed bilateral hearing loss, tinnitus, low back disorder, and bilateral shoulder disorders. The claims folder must be made available to and reviewed by the examiner.

The issues for the Board's resolution are whether the Veteran has bilateral hearing loss, tinnitus, a low back disorder, and/or a shoulder disorder that had their onset during military service, were aggravated by military service or are otherwise related to the Veteran's military service. 

In order for the Board to conduct a legally accurate review, the examiner is requested to express an opinion as to the following questions in sequence and FULLY STATE THE FACTUAL BASIS UPON WHICH THE OPINION IS GIVEN:

(a) The examiner is asked to determine whether the Veteran has bilateral hearing loss and/or reported tinnitus that had its onset during military service or is otherwise related to the Veteran's military service.

(b) The examiner is asked to determine whether the Veteran has a low back disorder that had its onset during military service or is otherwise related to the Veteran's military service. 

(c) The examiner is asked to determine whether the Veteran has a disorder of the shoulder(s) that had its onset during military service or was aggravated by the Veteran's military service or is otherwise related to the Veteran's military service.

THE EXAMINER IS ADVISED that she must provide an explanation for any conclusions reached. The Courts have held that the Board must evaluate any medical opinions by review of multiple factors, including but not limited to whether the examiner: conducted a personal interview of the Veteran and review of the claims folder including electronic "Virtual VA" filings; conducted clinical testing and explained findings, and most importantly whether the examiner fully explained her findings and opinion.

THE EXAMINER IS ALSO ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND OR THAT THE EXAMINER HAS EXPERTISE IN THE SUBJECT MATTER IS NOT ADEQUATE TO FIND THAT THE EXAMINATION IS SUFFICIENT.

The VETERAN IS ADVISED THAT HE has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

THE VETERAN IS ALSO ADVISED that he must fully cooperate in this effort. The duty to assist in the development and the adjudication of a claim is not a one-way street. Wamhoff v. Brown, 8 Vet. App. 517 (1996); Zarycki v. Brown, 6 Vet. App. 91 (1993); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Further under the law, a claimant has a responsibility to present and support a claim for benefits under laws administered by the VA. 38 U.S.C.A. § 5107(a). IF THE VETERAN DOES NOT FULLY COOPERATE TO INCLUDE REPORTING FOR ANY SCHEDULED VA EXAMINATIONS, THE CLAIM WILL BE DECIDED ON THE BASIS OF THE EVIDENCE OF RECORD AND MAY BE DENIED. 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




